SCHEDULE 14C INFORMATION  Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [X] Preliminary Information Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)2)) [ ] Definitive Information Statement CATALYST RESOURCE GROUP, INC. (Name of Registrant as Specified in Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction, computed pursuant to Exchange Act Rule O-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule O-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: SCHEDULE 14C INFORMATION STATEMENT Pursuant to Regulation 14C of the Securities Exchange Act of 1934 as amended CATALYST RESOURCE GROUP, INC. 17011 Beach Blvd., Suite 1230 Huntington Beach, CA 92647, USA WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY This Information Statement is furnished by the Board of Directors of Catalyst Resource Group, Inc., a Florida corporation, to the holders of record at the close of business on the record date, May 23, 2011, of our corporation's outstanding common stock, $0.001 par value per share, pursuant to Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended. This Information Statement is being furnished to such stockholders for the purpose of informing the stockholders in regard to a Business Cooperation Agreement dated May 5, 2011, attached hereto as Schedule A, between the Corporation and Rerun Recovery, Inc., a Nevada corporation, as follows: Rerun Recovery, Inc., a Nevada corporation, by virtue of an exclusive agreement with a third party, currently owns proprietary pre-treatment and separation technologies for the mining industry, hereby referred to as the "Processing Technologies." Rerun Recovery, Inc., by virtue of exclusive agreements with third parties, currently owns the rights to extract, exploit, process and sell minerals from a mine located approximately sixty (60) miles from Anchorage, Alaska, known as the Beluga Alaska mine (" eluga mine" ) and the rights to extract, exploit, process and sell minerals from a mine located near Granite, Grant County, Oregon ("Oregon mine"), collectively referred to as the "Minerals." Rerun Recovery, Inc., expects to generate substantial economic benefits from the application of the Processing Technologies to process and sell the Minerals, based on a financial model furnished by the management of Rerun Recovery, Inc. The Corporation and Rerun Recovery, Inc. have agreed to cooperate with each other to utilize the Processing Technologies to process and sell the Minerals to industrial and private users. Rerun Recovery, Inc. will share with the Corporation seventy percent (70%) of net profits to be derived from the processing and selling of The Minerals by applying the Processing Technologies for the lifetime of the Alaska and Oregon mines. The Corporation agrees to pay Rerun Recovery, Inc. a total of $400,000 in cash for the operations of the mines; $3,500,000 to build a processing facility in Nevada, and issue one hundred fifty million (150,000,000) shares of its non-assessable common stock from the authorized but unissued capital of the Corporation to Rerun Recovery, Inc. and/or its designee(s) in exchange for 70% of the net profits from the Alaska Mine and Oregon Mine using the referenced Processing Technologies. The Corporation shall be responsible for all fees related to operations on the mines and the processing facility. If the Corporation fails to provide sufficient funding to start operations within a mutually agreeable duration of time, Rerun Recovery, Inc. is entitled to take back the claims of the Alaska mine and Oregon mine and will have no further obligations to the Corporation. On May 20, 2011, Our Board of Directors unanimously approved the Business Cooperation Agreement between the Corporation and Rerun Recovery, Inc. Subsequent to our Board of Directors' approval of the Business Cooperation Agreement, the holders of the majority of the outstanding shares of our Corporation gave us their written consent to ratify said Business Cooperation Agreement on May 23, 2011. Therefore, following the expiration of the twenty-day (20) period mandated by Rule 14c and the provisions of Chapter 607 of the Florida Statutes, our Corporation may close said Business Cooperation Agreement between the Corporation and Rerun Recovery, Inc. The entire cost of furnishing this Information Statement will be borne by our Corporation. We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of our common stock held of record by them. Our Board of Directors have fixed the close of business on May 23, 2011 as the record date for the determination of shareholders who are entitled to receive this Information Statement. There were 81,729,195 shares of our non-assessable common stock issued and outstanding on May 20, 2011, after taking into account 20,867,000 shares of the Corporation's non-assessable common stock that have been set aside for cancellation. PLEASE NOTE THAT THIS IS NOT A REQUEST FOR YOUR VOTE OR A PROXY STATEMENT, BUT RATHER AN INFORMATION STATEMENT DESIGNED TO INFORM YOU OF THE TRANSACTION BETWEEN THE CORPORATION AND RERUN RECOVERY, INC. WITH RESPECT TO A BUSINESS COOPERATION AGREEMENT DATED MAY 5, 2011. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. PLEASE NOTE THAT THIS IS NOT AN OFFER TO PURCHASE YOUR SHARES. INTEREST OF CERTAIN PERSONS IN OR OPPOSITION TO MATTERS TO BE ACTED UPON Except as disclosed elsewhere in this Information Statement, since December 31, 2010, being the end of our last audited financial year, none of the following persons has any substantial interest, direct or indirect, by security holdings or otherwise in any matter to be acted upon: 1. any director or officer of our corporation; 2. any proposed nominee for election as a director of our corporation; and 3. any associate or affiliate of any of the foregoing persons. The shareholdings of our directors and officers are listed below in the section entitled "Principal Shareholders and Security Ownership of Management." To our knowledge, no director has advised us that he has opposed the Business Cooperation Agreement between the Corporation and Rerun Recovery, Inc., as more particularly described herein. PRINCIPAL SHAREHOLDERS AND SECURITY OWNERSHIP OF MANAGEMENT As of May 23, 2011, we had a total of 81,729,195 shares of common stock ($0.001 par value per share) issued and outstanding, after taking into account 20,867,000 that have been set aside for cancellation. The following table sets forth, as of May 23, 2011, certain information with respect to the beneficial ownership of our common stock by each stockholder known by us to be the beneficial owner of more than 5% of our common stock and by each of our current directors and executive officers. Each person has sole voting and investment power with respect to the shares of common stock, except as otherwise indicated. Beneficial ownership consists of a direct interest in the shares of common stock, except as otherwise indicated. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percentage of Class (1) PHI Group, Inc. and Subsidiaries 17011 Beach Blvd., Suite 1230 Huntington Beach, CA 92647 38.15% Henry Fahman 17011 Beach Blvd., Suite 1230 Huntington Beach, CA 92647 2.4.47% (1) Based on 81,729,195 shares of common stock issued and outstanding as of May 23, 2011, after taking into account 20,867,000 shares that have been set aside and ordered for cancellation. Beneficial ownership is determined in accordance with the rules of the SEC and generally includes voting and investment power with respect to securities. Except as otherwise indicated, we believe that the beneficial owners of the common stock listed above, based on information furnished by such owners, have sole investment and voting power with respect to such shares, subject to community property laws where applicable.
